United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1114
                       ___________________________

                               Glicenia C. Logan,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.

 Chris Waters, Arkansas State Police; Shellpoint/Countrywide/Bank of America,
Trustee/Home Loan Serv/Banking and Loans; Senior Corporal Michael Springer,
Supervisor/Investigating Officer; Joyce Bradley Babin, Chapter 13 Standing/Case
Worker Trustee; Natasha Graf, Chapter 13 Standing/Case Worker Trustee; Chief
    Judge Ben T. Barry, United States Bankruptcy Court; John M. Rainwater,
    Lawyers/Attorney; Brian Light, Lawyers/Attorney; Allison Houston, State
Prosecutor’s Office Greenwood/Fort Smith Prosecutor’s Office; Judge J. Michael
Fitzhugh, Judge District Court of Greenwood; Nationstar Mortgage, LLC; Cooper
  Morthage, Mr. Cooper Mortgage Corp; Dana Byrum, District IV Manager for
   State of Arkansas; Nissan Motor Acceptance Corp; Farm Credit Services of
 Western Arkansas, Andrea Leding Regional Vice President; Latisha Meadows,
                      DHS Administrative Review Officer,

                    lllllllllllllllllllllDefendants - Appellees.
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                          Submitted: October 30, 2020
                           Filed: November 4, 2020
                                 [Unpublished]
                                ____________
Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Glicenia Logan appeals the district court’s1 dismissal of her civil action under
Federal Rule of Civil Procedure 12(b)(6). After de novo review, we conclude that the
district court did not err in dismissing the case. Accordingly, we affirm for the
reasons stated by the district court, see 8th Cir. R. 47B, and we deny the pending
appellate motion.
                       ______________________________




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                          -2-